Title: From George Washington to Andrew Montour, 19 September 1755
From: Washington, George
To: Montour, Andrew



[Fort Cumberland, Md., 19 September 1755]
To Captain Montour.Sir,

The number of the Virginia Forces is considerably augmented,

and I have again taken them under my Command.
I am therefore very desirous of seeing you here; and the more so, because I have it in my power to do something for you in a Settled way, which I hope will be agreeable to you. You have, much contrary to my inclinations, been tossed about from place to place, and disappointed in your just Expectations: which Inconveniences I will Remedy, as much as lies in my power.
I desire you will bring some Indians along with you; which will put it more in my power to Serve you—They shall be better used than they have been, and have all the kindness from us they can desire.
If you think it proper to bring Mrs Montour along with you, she shall Receive the best Usage, and be provided for. I am &c.

G:W.
Fort Cumberland—September 19th 1755    

